Citation Nr: 1016370	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-03 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an amnesia/cognitive disorder due to VA heart surgery in 
December 1997.

2.  Entitlement to an increased rating for degenerative disc 
disease with compression fracture at L1/L2, currently 
evaluated as 50 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
sciatica affecting the lower extremities.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to 
October 1957.

This appeal arises to the Board of Veterans Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that denied an evaluation in excess of 50 percent for a 
service-connected low back disability, denied entitlement to 
a total rating based on unemployability (hereinafter: TDIU), 
and denied service connection for an amnestic disorder with 
complex partial seizures.  The Veteran subsequently appealed 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
an amnesia/cognitive disorder due to a December 1997 VA heart 
surgery.  This appeal also arises from a March 2006 rating 
decision that granted service connection for sciatica and 
assigned a zero percent rating effective from May 28, 2004.  

A September 2009 VA compensation examination report contains 
medical evidence tending to attribute memory loss to pain 
medications taken for service-connected low back pain.  Thus, 
secondary service connection for an amnestic disorder has 
been raised by this new and material evidence, but has not 
been adjudicated by the RO.  It is therefore referred for 
appropriate action.  Medical evidence attributes urinary 
incontinence to a neurogenic bladder secondary to the 
service-connected lumbar spine disability.  This is referred 
for adjudication.  Finally, a February 2006 VA spine 
examination report tends to relate erectile dysfunction with 
the service-connected lumbar spine disability.  This is also 
referred for appropriate action.  
Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There was no carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
VA's part in the December 1997 VA coronary artery bypass 
graft surgery.  

2.  Competent medical evidence dissociates memory loss from 
VA coronary artery bypass graft surgery.   

3.  Degenerative disc disease with compression fracture at 
L1/L2 has been manifested throughout the appeal period by 
severe thoracolumbar spine limitation of motion with 
demonstrable vertebral deformity.

4.  Unfavorable ankylosis of the entire spine is not shown. 

5.  Sciatica has been manifested throughout the appeal period 
by bilateral lower extremity, pain, numbness, weakness, 
absent deep tendon reflexes at the ankles, and fatigability.


CONCLUSIONS OF LAW

1.  The requirements for compensation under 38 U.S.C.A. 
§ 1151 for an amnesia/cognitive disorder due to VA heart 
surgery in December 1997 are not met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.361 (2009).

2.  The criteria for an increased rating for degenerative 
disc disease with compression fracture at L1/L2 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate II, (2009); § 4.71a, Diagnostic Codes 5285, 
5292, 5293, (2001); § 4.71a, Diagnostic Codes 5235, 5243 
(2009).

3.  The criteria for an initial 20 percent rating for right 
lower extremity sciatica are met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, 
Diagnostic Code 8520 (2009).

4.  The criteria for an initial 20 percent rating for left 
lower extremity sciatica are met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2007, the Board remanded the case for 
development.  When the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this case, all remand orders have been complied 
with.  

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (hereinafter: the Court) 
held that, upon receipt of an application for service-
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, adequate notice was 
provided in February 2007, October 2007, and in December 
2008.  Any timing error in these notices have been remedied 
by re-adjudication in a supplemental statement of the case 
(SSOC) issued in October 2009. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA examination reports, outpatient treatment 
reports, Social Security Administration (SSA) reports, and 
private medical reports.  A hearing was provided.  The 
claimant was afforded multiple VA medical examinations.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claim that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).

§ 1151 Compensation

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for 
an amnestic or cognitive disorder claimed due to a VA 
coronary artery bypass graft times 3 that was performed in 
December 1997.  The Veteran filed this claim in February 
2002.

Under § 1151, a claimant must show an additional disability 
proximately due to VA hospital care, medical or surgical 
treatment, or VA examination.  For claims such as this, filed 
on or after October 1, 1997, a claimant must show that the 
proximate cause of additional disability is due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  Alternatively, for claims filed on or after 
October 1, 1997, a claimant may show that he/she suffers from 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the additional disability was 
an event which was not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (a)(1)(A) and (B) (West 2002 & Supp 2009); 38 C.F.R. 
§ 3.361 (2009); VAOPGCPREC 40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.361(b).

It is necessary to show that additional disability actually 
resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).

The claimed additional disability to be addressed is short-
term memory loss or an amnestic/cognitive disorder.  The 
Board must discuss whether this represents additional 
disability and if so, whether it is due to VA hospitalization 
or medical treatment and not merely coincidental therewith.  
If such is shown, then the Board must determine whether the 
proximate cause of additional disability is due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or, whether the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable. 

A December 2001 SSA decision reflects that a disability from 
employment began in May 2001 and was due primarily to an 
amnestic disorder.  This is based on a November 2001 medical 
evaluation that notes periodic confusion and memory loss.  
The etiology of this was not mentioned, however.  

In a February 2003 VA mental disorders examination report, a 
VA psychiatrist offered an Axis I diagnosis of "Organic 
Brain Condition status post bypass surgery (memory loss)."  
Memory testing in October 2003 revealed a severe short-term 
memory difficulty.  A January 2004 VA outpatient treatment 
report notes that the Veteran was convinced that he had 
memory problems due to coronary artery bypass graft surgery.  
The physician offered an assessment of "Cognitive impairment 
attributed to CABG surgery."  Similar assessments are 
repeated in later-dated reports. 

An October 2004 VA neurology clinic note reflects that the 
Veteran had poor memory and concentration.  No etiology was 
discussed.  

A February 2006 seizure disorders compensation examination 
report notes that the Veteran first had a memory-related 
complaint about 2 years after the December 1997 heart 
surgery.  The physician noted that the December 1997 surgery 
report does not mention any complication.  The physician 
concluded that because the memory problem did not immediately 
arise after surgery and because the surgery report contains 
no indication of a complication, that there was no additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on VA's 
part.

The Veteran also underwent a VA mental disorders compensation 
examination in February 2006.  The VA psychiatrist offered an 
Axis I diagnosis of cognitive disorder, not otherwise 
specified (NOS).  The psychiatrist declined to offer an 
opinion addressing the likelihood of a relationship between 
cardiac surgery and the cognitive disorder.  Concerning the 
question of VA negligence, the psychiatrist disqualified 
herself/himself, finding the medical nature of the subject 
matter to be beyond the realm of psychiatry.  

In March 2007, the Veteran testified at a videoconference 
before the undersigned Veterans Law Judge that he first 
noticed memory loss after his VA heart surgery in December 
1997 and that a physician told him that a heart-lung machine 
can cause memory loss. 

In September 2007, the Board remanded the case for a medical 
opinion addressing whether VA had been careless or negligent 
in causing a memory loss or cognitive disorder.

In September 2009, a VA physician reviewed the case and noted 
that memory problems had existed prior to the 1997 surgery 
(although the Board's review of the file reveals no such 
evidence).  The physician further explained the relationship 
between heart surgery and memory loss as follows:

      ...however, memory changes are so frequent after 
any cardiac surgery with there being no fault, 
just because of the vascular disease which is 
prominent not only in the heart but in the head, 
and this is not related to any poor judgment, 
malpractice, etcetera, on the surgeon's part.  
Atrial fibrillation could also have played a role 
as having difficulties along the way, even prior 
to the surgery.
      The multiple drugs that he is taking or has 
taken for pain also tend to be a significant 
impact on any memory loss that we are seeing now 
in the last several years for his back and hips 
and stenosis and this too clouds any discussion as 
to what transpired, particularly in the deficits 
that were noted in 2003 and 2001.  Again, there is 
no evidence of temporal lobe artifacts seen on 
visual examination or with consistency in the 
psychological examinations to support a temporal 
lobe insult secondary to hypoxia or hypoperfusion 
or vascular insult at the time of surgery.
      Again, after reviewing the chart in its 
entirety, I cannot come with a conclusion as to an 
etiology or causation of his memory loss but there 
were some difficulties prior to the cardiac 
surgery.

The above-mentioned medical opinion is persuasive, as it is 
based on reasonably accurate facts and is supported by a 
rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and 
conclusions is accorded no weight); also see Reonal v. Brown, 
5 Vet.App. 458, 461 (1993) (medical opinion based upon an 
inaccurate factual premise has no probative value). 

Although a February 2003 VA compensation examination report 
and other reports suggest a relationship between organic 
brain syndrome or cognitive impairment and VA surgery, the 
2009 opinion is more persuasive, as it also considers the 
various pain medications that might cause these symptoms.  
The earlier-dated reports make no mention of pain medication 
as a possible etiology.  

Thus, because the Veteran's memory loss and cognitive 
impairments have been persuasively dissociated from the VA 
surgery, no additional disability is shown to have been 
caused by that surgery.  Therefore, whether there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or, that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable, need not be addressed.   

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Compensation under § 1151 must therefore 
denied.  

Disability Ratings

The Veteran seeks an increased rating for degenerative disc 
disease with compression fracture at L1, L2, currently 
evaluated as 50 percent disabling, and he seeks an initial 
compensable rating or ratings for bilateral sciatica.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
a total rating based on individual unemployability (TDIU) as 
a result of that disability must be considered.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has also held that where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 
510 (2007).  

The claims file reflects an auto accident during active 
service that resulted in mild lumbar vertebrae fractures.  
The lumbar spine has been rated 50 percent disabling since 
1966 under Diagnostic Code 5292-5285 and more recently under 
Diagnostic Code 5235-5243.  The Veteran requested an 
increased rating for the lumbar spine in February 2002. 

Under Diagnostic Code 5285, residuals of fracture of a 
vertebra warrant a 100 percent evaluation if there is spinal 
cord involvement, the individual is bedridden, or requires 
long leg braces.  With lesser cord involvement, the residuals 
should be rated on the basis of limited motion and/or nerve 
paralysis.  Residuals of fracture of a vertebra warrant a 60 
percent evaluation if there is no spinal cord involvement, 
but abnormal mobility is present which requires a neck brace 
(jury mast).  In other cases, the residuals should be rated 
on the basis of resulting definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  When evaluating the residuals on the basis 
of ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  

A February 2003 VA general medical compensation examination 
report reflects that the Veteran claimed that low back pain 
precluded working.  The diagnosis was degenerative disc 
disease of the lumbar spine with compression fractures of L1, 
L2.  An October 2004 VA neurosurgery consultation report 
reflects low back pain with transient radiculopathy to the 
left lower extremity.  The Veteran denied bowel or bladder 
difficulty.  Other VA outpatient treatment reports reflect 
that the Veteran has pursued physical therapy to reduce low 
back pain, he has received VA-administered epidural 
injections to reduce low back pains, and he has used a 
transcutaneous electrical nerve stimulation (TENS) unit.  An 
August 2005 report notes pain radiating to both thighs and 
legs, left worse than right.

A February 2006 VA orthopedic compensation examination report 
reflects continued low back pain and radiating pain, but also 
occasional urinary leakage.  The report cites a May 2004 
magnetic resonance imaging (MRI) report as showing wedging of 
L1 and L2, as residuals of the service-connected vertebral 
fractures.  The report notes that the Veteran has 
intervertebral disc syndrome, but has had no incapacitating 
episode in the recent 12 months.  The sacrospinalis had 
severe pain on motion with moderate tenderness, but no 
weakness. 

The range of motion of the thoracolumbar spine was to 40 
degrees of flexion, whereupon the pain began.  Pain began at 
10 degrees of extension and at 10 degrees of right and left 
lateral bending.  Maximum rotation was to 30 degrees, both 
left and right.  Sensation was slightly reduced in both lower 
extremities.  Lasèque's sign was positive on both legs 
(distinguishes sciatica from hip joint disease, Dorland's 
Illustrated Medical Dictionary 1524 (28th ed. 1994)).  The 
physician summed up the limitation of motion as "moderately 
severe decreased range of motion."  Weakness and fatigue 
were noted as was lower extremity decreased strength.  
Moderate to severe impact on activities of daily living was 
reported. 

In an April 2006-issued rating decision, the RO granted 
service connection for bilateral sciatica and assigned a 
noncompensable rating effective from May 28, 2004.  The 
Veteran immediately filed a notice of disagreement (NOD) to 
the noncompensable rating, but not to the effective date for 
that rating.  In his VA Form 9, Substantive Appeal, he 
reported loss of function in both legs.

An August 2008 VA rheumatology consultation report associates 
urinary incontinence with low-back related radiculopathy.  
The Veteran reported stabbing pains in the left leg.  A March 
2009 VA neurological compensation examination report relates 
all spinal stenosis and symptoms to the service-connected low 
back disability.  Deep tendon reflexes were very weak at the 
knees and were absent at the ankles.

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

In this case, there is severe limitation of motion of the 
lumbar spine and also shown is deformity, or wedging, of the 
L1 and L2 vertebral bodies.  Thus, the criteria of a 40 
percent rating under Diagnostic Code 5292 for severe 
limitation of motion are met, as well as the criteria for an 
additional 10 percent for demonstrable deformity of a 
vertebral body.  See Diagnostic Code 5285.  The 10 percent 
rating must be added, not combined, to the 40 percent rating.  
Id.  This yields the 50 percent rating already assigned by 
the RO.  

The criteria for a 60 percent rating under Diagnostic Code 
5285 are not met because a neck brace is not necessary.  
Neither are the criteria for a 60 percent rating under 
Diagnostic Code 5293, intervertebral disc syndrome, because 
assignment of that rating would preclude separate ratings for 
lower extremity sciatica.

Diagnostic Code 5285 also requires the rater to consider a 
separate rating for neurogenic paralysis where spinal cord 
involvement is found.  In this case, an MRI confirmed spinal 
stenosis, that is, impingement on the spinal cord.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14).  Below are some 
relevant rating criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2009).  In 
this case, sciatic nerve involvement is shown in both legs.  

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2009).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral combine with 
application of the bilateral factor.  

Diagnostic Code 8520 is appropriate for this bilateral lower 
extremity radiculopathy because sciatica is specifically 
shown. 

The neurogenic involvement of the buttocks and lower 
extremities is both sensory and motor.  The February 2006 VA 
compensation examination report notes bilateral lower 
extremity weakness, fatigue, and decreased strength.  
Sensation was slightly reduced.  Deep tendon reflexes were 
absent at the ankles during a March 2009 neurological 
evaluation.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  38 C.F.R. § 4.124(a), Code 8520 (2009).

Radiculopathy, in the form of sciatica, has been reported as 
early as the 1970s and therefore has been present throughout 
the appeal period.  Because bilateral motor involvement and 
sensory deficits are shown, moderate incomplete paralysis of 
each lower extremity is approximated.  The Board must 
therefore grant separate 20 percent ratings under Diagnostic 
Code 8520 for each lower extremity for the entire appeal 
period.  The two 20 percent ratings are combined, not added, 
to the 50 percent rating. 

The Board must next determine whether other codes offer 
ratings higher than a 50 percent rating for vertebral 
fracture with demonstrable deformity combined with two 
separate 20 percent ratings for sciatica.  

The only diagnostic code that offers a rating or ratings 
greater than 50 percent combined with two 20 percent ratings 
is Diagnostic Code 5235, which became effective on September 
26, 2003.  Under this new rating criteria, spine disabilities 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine, set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

The new rating criteria have re-coded vertebral fracture from 
Diagnostic Code 5285 to Diagnostic Code 5235 and added a new 
formula for rating limitation of motion of the thoracolumbar 
spine that was not available prior to September 26, 2003.  As 
shown above, the 100 percent rating is the only rating 
offered that would be of greater benefit to the Veteran than 
the 50 percent combined with two 20 percent ratings.  Because 
unfavorable ankylosis of the entire spine must be shown for 
the 100 percent schedular rating, and because the Veteran 
does not have unfavorable ankylosis, the most recent rating 
criteria do not help the Veteran.  

In this case, because the highest schedular rating for 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292 has been exceeded, there is no need for further 
DeLuca consideration.  Johnston v. Brown, 10 Vet. App. 80 
(1997) (when the maximum schedular rating is in effect for 
loss of motion of a joint, and the disability does not meet 
the criteria for a higher evaluation under any other 
applicable DC (after all other potential DCs have been 
considered), further consideration of functional loss may not 
be required).  

After consideration of all the evidence of record, including 
the testimony, the Board finds that for the entire appeal 
period, preponderance of the evidence is against a lumbar 
spine rating greater than the 50 percent rating already 
assigned.  Thus, the lumbar spine rating must remain at 50 
percent under Diagnostic Code 5292-5285.  However, because 
the evidence is favorable for higher initial sciatica 
ratings, a separate 20 percent rating will be granted for 
right lower extremity sciatica and a separate 20 percent 
rating will be granted for left lower extremity sciatica.  
The Board makes no determination as to the effective date for 
these higher initial ratings for sciatica.  

The Veteran's neurogenic bladder has been referred back to 
the RO for consideration of an initial rating and effective 
date.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings therefore is not 
necessary.  Hart, supra.  


Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, entitlement to TDIU is on appeal and must be 
remanded for re-adjudication because of the higher schedular 
ratings assigned above and because of the pending claims for 
ratings for memory loss and neurogenic bladder.  


ORDER

Compensation under § 1151 for amnesia/cognitive disorder is 
denied.

An increased schedular rating for degenerative disc disease 
with compression fracture at L1/L2 is denied.  

An initial schedular 20 percent rating for right lower 
extremity sciatica is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

An initial schedular 20 percent rating for left lower 
extremity sciatica is granted, subject to the laws and 
regulations governing payment of monetary benefits. 



REMAND

Because additional disability ratings have been granted in 
the decision above, and also because secondary service 
connection claims for neurogenic bladder and memory loss are 
pending, the issue of entitlement to TDIU for any portion of 
the appeal period must be re-adjudicated following 
consideration of all claims granted and pending.  Moreover, a 
TDIU claim requires consideration under both the schedular 
and extraschedular criteria where appropriate.  According to 
VAOPGCPREC 6-96, the Board lacks jurisdiction to assign an 
extraschedular rating in the first instance.  

According to VAOPGCPREC 6-96, where the Veteran has alleged 
or asserted that the schedular rating is inadequate or where 
the evidence shows exceptional or unusual circumstances, the 
Board must specifically adjudicate the issue of whether and 
extraschedular rating is appropriate.  Moreover, in 
Smallwood v Brown, 10 Vet. App 93, 98 (1997) the Court 
reiterated, "It was established in Floyd v. Brown, 9 Vet. 
App. 88. 94-96 (1996), that the BVA cannot consider an 
extraschedular rating in the first instance; ... 38 C.F.R. 
§ 3.321(b) requires consideration in the first instance by 
the Under Secretary for Benefits..."  

Because the Board cannot consider an extraschedular rating in 
the first instance, the Veteran's assertion of 
unemployability requires that if TDIU is not granted under 
38 C.F.R. § 4.16(a), then under 38 C.F.R. §§ 4.16 (b) and 
3.321 (b), the matter should be referred to the VA Central 
Office for consideration.  See also Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC must review the claims files 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002).  

2.  The AMC should review the evidence, 
consider the claims granted and/or 
referred above, and then re-adjudicate 
the TDIU claim.  If appropriate, the AMC 
should submit the claim to VA's Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration in accordance with 
38 C.F.R. § 3.321 (b).  Following that 
action, if the desired benefits are not 
granted, an appropriate SSOC should be 
furnished to the Veteran and to his 
representative.  They should be afforded 
an opportunity to respond before the 
claims files are returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to report for an examination (if an examination is deemed 
necessary) without good cause, may have adverse consequences 
on his claim.  38 C.F.R. § 3.655 (2009). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


